DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kelly on 2/22/2021.

The application has been amended as follows:
23. (Currently Amended) The method of claim 15, wherein sidewalls of the single dielectric material are coplanar with sidewalls of the one gate structure.



Allowable Subject Matter
Claims 8-27 are allowed.
 Regarding claims 8 and 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming an array of gate structures perpendicular to and wrapping portions of both the first array of fins and the second array of fins; and forming a single dielectric material directly below one gate structure, the single dielectric material isolates the first array of fins from the second array of fins, wherein sidewalls of the single dielectric material are coplanar with sidewalls of the one gate structure.”.
Regarding claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the forming the single diffusion break comprises: forming a plurality of dummy gates that wrap around the channel; and removing a first dummy gate of the plurality of dummy gates; and removing a portion of the channel residing below the first dummy gate.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895